Citation Nr: 1505837	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  12-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for Gulf War syndrome.

2.  Entitlement to service connection for Gulf War syndrome, to include chronic fatigue syndrome and/or an undiagnosed illness manifested by symptoms of fatigue, difficulty concentrating, and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to October 1993 in the United States Army.

The case comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 Regional Office (RO) in Pittsburg, Pennsylvania rating decision that confirmed and continued the previous denial of service connection for chronic fatigue syndrome, previously claimed as fatigue, difficulty concentrating, and forgetfulness (Gulf War syndrome), for lack of new and material evidence received.  Service connection for fatigue, difficulty concentrating, and forgetfulness (Gulf War syndrome) was initially denied by a rating decision of the Washington, D.C. RO, dated February 1999.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for sleep apnea has been raised by the record, by a VA examination dated April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for Gulf War syndrome, to include chronic fatigue syndrome and an undiagnosed illness, with symptoms of fatigue, difficulty concentrating, and memory loss, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for Gulf War syndrome, to include chronic fatigue syndrome and an undiagnosed illness, with symptoms of fatigue, difficulty concentrating, and memory loss, was denied in an unappealed February 1999 rating decision.
 
2.  Evidence received since the February 1999 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for entitlement to service connection for Gulf War syndrome, to include chronic fatigue syndrome and an undiagnosed illness, with symptoms of fatigue, difficulty concentrating, and memory loss; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for entitlement to service connection for Gulf War syndrome, to include chronic fatigue syndrome and an undiagnosed illness, with symptoms of fatigue, difficulty concentrating, and memory loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claims of entitlement to service connection for Gulf War syndrome.  

In a February 1999 rating decision, service connection for fatigue, difficulty concentrating, and forgetfulness (Gulf War syndrome) was denied.  The basis for the denial was, in part, that there was no record of fatigue, difficulty concentrating, and forgetfulness showing a chronic disability subject to service connection.  The Veteran did not appeal the denial.  As such, the decision is final. 

Since February 1999, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of current fatigue, difficulty concentrating, and memory loss related to his military service. Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for Gulf War syndrome.  See 38 C.F.R. § 3.156(a).  

Specifically, in April 2012, the Veteran appeared for a general VA examination for compensation and pension purposes, in which, in part, the Veteran reported extreme fatigue and forgetfulness ongoing since his release from service.  In addition, in a May 2012 Compensation and Pension psychological examination conducted by Dr. S.D.A., the Veteran reported, in part, sleep disturbance, intrusive thoughts, recurring bad dreams, short-term memory problems, and concentration problems.  Dr. S.D.A. diagnosed the Veteran with chronic, mild, posttraumatic stress disorder, for which the Veteran was subsequently service connected at a rating of 10 percent by a rating decision dated April 2012.  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for Gulf War syndrome, to include chronic fatigue syndrome and an undiagnosed illness, with symptoms of fatigue, difficulty concentrating, and memory loss, is reopened.


REMAND

Upon preliminary review of the evidence and in light of the reopening above, the Board finds that additional development is necessary to decide the issue of entitlement to service connection for the Veteran's claimed Gulf War Syndrome.  Specifically, a VA examination is necessary to determine if the Veteran suffers from a "qualifying chronic disability," namely, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome) that is defined by a cluster of signs or symptoms or an undiagnosed illness that is manifested by his fatigue, difficulty concentrating, and forgetfulness.  38 U.S.C.A. § 1117 (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained the electronic files, and the examiner should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should address the following inquiries: 

(a)  Is it at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran suffers from chronic fatigue syndrome which was either caused or aggravated by his military service?  Particular discussion of the Veteran's stated symptoms of fatigue, difficulty concentrating, and memory loss, is requested.

(b)  Describe in detail the Veteran's complaints of fatigue, difficulty concentrating, memory loss, and forgetfulness and opine as to whether it at least as likely as not that (i.e., a probability of 50 percent or greater) that such symptoms are attributed to any known clinical diagnosis.  If so, identify the clinical diagnosis to which the symptoms are attributed.  

(c)  If the Veteran's symptoms are not found to be attributed to a known clinical diagnosis, please reconciliation your opinion and findings with the April 2012 VA examiner's findings that the Veteran's fatigue is related to untreated sleep apnea, posttraumatic stress disorder with insomnia, insufficiently treated new type II diabetes mellitus, and possible underlying depression.  

The examiner should provide a complete rationale for the opinions provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.
 
2.  Then, readjudicate the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


